Citation Nr: 1725582	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for ovarian cysts.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for irritable bowel syndrome (IBS).

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for left knee pain.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for right knee pain.

6.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for back pain.

7.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left ankle disability.

8.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right ankle disability.

9.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for breathing problems.

10.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for dry eye syndrome.

11.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for floaters of the eyes.

12.  Entitlement to service connection for a bilateral hearing loss disability.

13.  Entitlement to service connection for a left knee disability.

14.  Entitlement to service connection for a right knee disability.

15.  Entitlement to service connection for a low back disability, to include lower extremity radiculopathy.

16.  Entitlement to service connection for a left ankle disability.

17.  Entitlement to service connection for a right ankle disability.

18.  Entitlement to a compensable initial rating for xerosis cutis.

19.  Entitlement to a compensable initial rating for right wrist arthritis.

20.  Entitlement to a compensable initial rating for residuals, surgical repair, left middle finger.

21.  Entitlement to a compensable initial rating for surgical scar, left middle finger.

22.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 2006 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal currently resides with the Pittsburgh, Pennsylvania RO.

As to the Veteran's new and material evidence claims, in several instances the RO has reopened the claim and denied the claim on the merits.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

In April 2017, the Veteran's representative requested that the record be held open for an additional 30 days to prepare additional argument.  As such, the Board delayed adjudication and the Veteran's representative submitted additional argument in May 2017.

That May 2017 correspondence included a waiver of initial review by the Agency of Original Jurisdiction (AOJ) of any additional evidence.  As such, the Board may proceed with adjudication of the claims on appeal.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for entitlement to service connection for IBS, bilateral hearing loss, bilateral knee, and bilateral ankle disabilities, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that a withdrawal of the petitions to reopen claims for entitlement to service connection for ovarian cysts, breathing problems, dry eye syndrome, and floaters of the eyes, as well as claims for increased ratings for xerosis cutis; residuals, surgical repair, left middle finger; and surgical scar, left middle finger, was requested.

2.  An unappealed March 2011 rating decision denied entitlement to service connection for a bilateral hearing loss disability, as there was no evidence of a chronic disability related to service because the Veteran failed to appear for a scheduled VA examination. 
 
3.  Evidence received since the March 2011 rating decision is relevant and probative as to the bilateral hearing loss claim.

4.  An unappealed March 2011 rating decision denied entitlement to service connection for IBS, as there was no evidence of a chronic disability related to service because the Veteran failed to appear for a scheduled VA examination. 
 
5.  Evidence received since the March 2011 rating decision is relevant and probative as to the IBS claim.

6.  An unappealed March 2011 rating decision denied entitlement to service connection for left knee pain, as there was no evidence of a chronic disability related to service because the Veteran failed to appear for a scheduled VA examination. 
 
7.  Evidence received since the March 2011 rating decision is relevant and probative as to the left knee claim.

8.  An unappealed March 2011 rating decision denied entitlement to service connection for right knee pain, as there was no evidence of a chronic disability related to service because the Veteran failed to appear for a scheduled VA examination. 
 
9.  Evidence received since the March 2011 rating decision is relevant and probative as to the right knee claim.

10.  An unappealed March 2011 rating decision denied entitlement to service connection for back pain, as there was no evidence of a chronic disability related to service because the Veteran failed to appear for a scheduled VA examination. 
 
11.  Evidence received since the March 2011 rating decision is relevant and probative as to the back claim.

12.  An unappealed March 2011 rating decision denied entitlement to service connection for left ankle pain, as there was no evidence of a chronic disability related to service because the Veteran failed to appear for a scheduled VA examination. 
 
13.  Evidence received since the March 2011 rating decision is relevant and probative as to the left ankle claim.

14.  An unappealed March 2011 rating decision denied entitlement to service connection for right ankle pain, as there was no evidence of a chronic disability related to service because the Veteran failed to appear for a scheduled VA examination. 
 
15.  Evidence received since the March 2011 rating decision is relevant and probative as to the right ankle claim.

16.  The Veteran's low back disability was not incurred in service, arthritis of the low back was not manifest to a compensable degree within one year of separation from service, and the low back disability is not otherwise related to service.

17.  The Veteran's right wrist disability is manifested by right wrist pain and stiffness that occur with push-ups and dorsiflexion of the wrist.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for ovarian cysts have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for breathing problems have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for dry eye syndrome have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for floaters of the eyes have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable rating for xerosis cutis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

6.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable rating for residuals, surgical repair, left middle finger, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

7.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable rating for surgical scar, left middle finger, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

8.  The March 2011 rating decision that denied entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 
 
9.  Evidence received since the March 2011 rating decision in relation to the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

10.  The March 2011 rating decision that denied entitlement to service connection for IBS is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 
 
11.  Evidence received since the March 2011 rating decision in relation to the Veteran's claim for entitlement to service connection for IBS is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

12.  The March 2011 rating decision that denied entitlement to service connection for left knee pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 
 
13.  Evidence received since the March 2011 rating decision in relation to the Veteran's claim for entitlement to service connection for left knee pain is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

14.  The March 2011 rating decision that denied entitlement to service connection for right knee pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 
 
15.  Evidence received since the March 2011 rating decision in relation to the Veteran's claim for entitlement to service connection for right knee pain is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

16.  The March 2011 rating decision that denied entitlement to service connection for back pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 
 
17.  Evidence received since the March 2011 rating decision in relation to the Veteran's claim for entitlement to service connection for back pain is new and material, and, therefore, the claim is be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

18.  The March 2011 rating decision that denied entitlement to service connection for left ankle pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 
 
19.  Evidence received since the March 2011 rating decision in relation to the Veteran's claim for entitlement to service connection for left ankle pain is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

20.  The March 2011 rating decision that denied entitlement to service connection for right ankle pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 
 
21.  Evidence received since the March 2011 rating decision in relation to the Veteran's claim for entitlement to service connection for right ankle pain is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

22.  Service connection for a low back disability, to include radiculopathy, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

23.  Throughout the appellate time period, the criteria for a rating of 10 percent, but no more, for the Veteran's residuals of right wrist arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) DC 5215-5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor her representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

New and Material Evidence

The Veteran claims that she has bilateral hearing loss, bilateral knee, bilateral ankle, back, and IBS disabilities that were incurred in or are otherwise related to her active service.      

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2016).

The Veteran was denied entitlement to service connection for each of the above disabilities in a March 2011 rating decision.  In each case, the claim was denied because the Veteran had failed to appear for a scheduled VA examination and, as such, the RO was unable to determine whether there was a current disability related to service.  The Veteran did not appeal the above denials by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  The denial of her claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).

As a result, the claims of entitlement to service connection may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The Board finds that new and material evidence is of record as to each of these claims.  Since the time of the March 2011 rating decision, evidence of current bilateral hearing loss, bilateral knee, bilateral ankle, back, and IBS disabilities have been established.  None of these diagnoses were present at the time of the last VA examination.  Moreover, the Veteran has reported a continuity of symptoms related to those disabilities from service.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above evidence suggests a possible link between the Veteran's current bilateral hearing loss, bilateral knee, bilateral ankle, back, and IBS disabilities and her service.  The evidence is new and material.

Having reopened the claims, the Board will evaluate below the back claim on the merits, but finds that additional development is necessary with respect to the IBS, bilateral hearing loss, bilateral knee, and bilateral ankle claims.

Service Connection

Having determined that the back claim is reopened, the Board must next determine whether it will be prejudicial to the Veteran for the Board to address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Here, the Board may proceed to adjudicate the merits of the claim of entitlement to service connection for a low back disability without prejudicing the Veteran, because the RO reopened and adjudicated the merits of the claims in the May 2016 Statement of the Case (SOC).  Cf. Bernard, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Thus, the Board is addressing a question already considered by the RO.  Therefore, there is no risk of prejudice to the Veteran.  Bernard, 4 Vet. App. at 394.

The Veteran served as a U.S. Army medical specialist with service in Southwest Asia.  She was awarded the Combat Medical Badge. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for diseases listed as chronic.  38 C.F.R. § 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As discussed above, the Veteran contends that she incurred a low back disability in service or that such disability was otherwise related to service.

During service, in October 2009, the Veteran reported non-radiating low back pain.  There was tenderness to palpation of the thoracolumbar spine and limited range of motion.  The assessment was thoracic and lumbar back strain.  In a February 2010 Report of Medical Examination, examination of the spine was normal.  In a contemporaneous Report of Medical History, the Veteran denied a history of recurrent back pain or any back problem.  She also denied a history of numbness or tingling.  

After service, the Veteran had complaints of back pain on multiple occasions that were attributed to problems such as kidney stones, infection, and women's health issues, including an enlarged breast size.  

The Veteran was afforded a VA examination for her back in May 2015.  The examiner noted review of the electronic claims file and diagnosed thoracic strain and mild L4-L5 and L5-S1 degenerative disc disease with intermittent right lower extremity radiculopathy flare-ups.  The Veteran reported increasing lower back flare-ups with stiffness and "cramp" in the mid-back.  She had problems with extended sitting or standing.  X-rays showed evidence of arthritis.  Following examination, the examiner concluded that it was less likely than not that the back disabilities were incurred in or caused by service.  The rationale noted that the Veteran was seen in October 2009 for low back pain without radiation and was diagnosed with thoracic and lumbar back strain.  Thereafter, the February 2010 examination of the spine was silent for any thoracic or lumbar spine disability or related problems.  As such, the examiner concluded that the thoracic and lumbar back strains resolved without residuals and that the current disabilities were unrelated to service.

In May 2016 the Veteran reported ongoing back pain.  She described the onset of pain as having been more than 5 years previously, shortly after separation from service, but that the pain had worsened in the previous 2 months.  The diagnosis was lumbar pain with evidence of bulging discs in L4-L5 and L5-S1 with no evidence of herniation or cauda equina syndrome.

Thus, the Veteran has current low back disability.  The critical question, therefore, is whether such disability was incurred in service, was manifest to a compensable degree within one year of separation from service, or is otherwise related to active service.  Based on the evidence of record, the Board concludes that it was not.

In reaching that determination, the Board finds the May 2015 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, her reported medical history, review of the medical evidence of record (including x-rays), and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that it was less likely than not that the Veteran's low back disabilities were incurred in or caused by service.  The rationale noted the Veteran's normal examination in February 2010 and the absence of any reports of low back problems, which indicated that the in-service thoracic and lumbar back strains had resolved without residuals.  The examiner's conclusions are fully explained and consistent with the evidence of record.

The Board also has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b) (2016), based on chronicity and continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board recognizes that arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  That said, 38 C.F.R. § 3.303(b) clearly indicates that, "This rule does not mean that any manifestation of joint pain... in service will permit service connection of arthritis... first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word, 'Chronic.'"  In this case, the Veteran specifically denied a history of recurrent back pain in February 2010, which clearly indicates that there was not a continuity of back problems following the October 2009 thoracic and lumbar strains.  Such a finding is consistent with the May 2016 reports of onset of back problems after separation from service.  As such, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted.

The Board also acknowledges that entitlement to service connection might be warranted under the provisions of 38 C.F.R. §§ 3.307, 3.309 based on the development of arthritis of the spine within one year of separation from service.  The Board recognizes that the Veteran has reported the onset of low back pain shortly after separation from service, which suggests the onset of symptomatology within one year of separation from service.  There is no medical evidence indicating that arthritis of the spine had its onset within one year of separation from service; however, even if the Board were to presume such a diagnosis within one year of separation there is no evidence to suggest that the disability manifested to a compensable degree within one year of separation from service.  The evidence indicates some degree of back pain, but there is no lay or medical evidence suggesting dysfunction to a compensable degree.  At the time of the May 2015 VA examination, the Veteran had full range of motion in the thoracolumbar spine without evidence of pain.  During that examination, the Veteran reported flare-ups of low back pain, but did not discuss the timing of onset of those problems or the effect on functioning such as range of motion.  In that regard, the Board finds it significant that prior to May 2016 the Veteran's reports of low back pain during VA treatment were consistently attributed to problems unrelated to the thoracic, lumbar, or sacral spine, as discussed above.  As such, the Board finds no basis to find that the Veteran had arthritis of the spine that manifested to a compensable degree during the year prior to separation from service.

Finally, the Board has considered the Veteran's general assertions that her current low back and lower extremity problems are due to service.  In that regard, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the nature of the Veteran' medical training as a junior field combat medic and brief experience after service as a nurse's aide, the Veteran does not have the level of  medical training and expertise to provide competent evidence in the complex diagnosis of low back and lower extremity disabilities and linking the etiology of such disabilities to service (particularly in the absence of a continuity of symptoms), the Board concludes that in this case her statements regarding any such diagnoses or link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the May 2015 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's right wrist degenerative arthritis is rated as noncompensably disabling under DC 5215-5003 as analogous to limitation of motion of wrist (DC 5215) and degenerative arthritis (DC 5003).  The Veteran claims that the current rating does not accurately reflect the true nature and degree of her disability.

The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, her right wrist is considered her major or dominant extremity.  See 38 C.F.R. § 4.69 (2016). 

The Board notes that there are several DCs under which the Veteran's wrist disability may be evaluated.  DC 5010 provides the rating criteria for arthritis due to trauma, substantiated by x-ray findings, and directs that it be rated as degenerative arthritis under DC 5003.  That rating code indicates that degenerative arthritis established by x-ray evidence will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion is noncompensable under the appropriate DC a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

DC 5215, in turn, governs limitation of motion of the wrist.  An evaluation of 10 percent is warranted for the major and minor joints for palmar flexion limited in line with the forearm and for dorsiflexion less than 15 degrees.  See 38 C.F.R. § 4.71a, DC 5215.  Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate I.

The Veteran was afforded a VA examination in May 2015.  The examiner noted review of the electronic claims file.  The Veteran reported right wrist pain and stiffness that would occur with push-ups and dorsiflexion of the wrist.  She treated the symptoms with Motrin and had not undergone surgery.  She described flare-ups of the wrist that occurred with dorsiflexion activities and which she described as resulting in achy pain that was a 6 or 7 out of 10.  The pain would resolve in 1 to 2 days and occurred as often as a couple times per month or not at all in a given month.  The Veteran did not report any functional loss or functional impairment in the joint.  On examination, range of motion testing was entirely normal in the right wrist in all arcs of motion.  There was no pain noted on examination.  There was no evidence of pain on weight bearing, tenderness to palpation, or crepitus.  The Veteran was able to perform repetitive use testing of at least 3 repetitions, which did not result in any loss of function or range of motion.  That said, the report noted that the Veteran was not being examined after repetitive use over time and that the examination was neither medically consistent nor inconsistent with her statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability, and incoordination were not found to significantly limit functional ability with repeated use over a period of time.  The Veteran's reported right wrist flare-ups were neither medically consistent nor inconsistent with her statements describing functional loss during flare-ups.  Muscle strength was 5 out of 5 in both the right and left wrists in both the flexors and dorsiflexors.  There was no reduction in muscle strength and no evidence of atrophy.  The wrist problems did not result in functional impairment such that no effective functions remained other than that that would be equally well served by an amputation with prosthesis.  Finally, the examiner indicated that the right wrist disabilities would not impact the Veteran's ability to perform any type of occupational task.

VA treatment records do not indicate ongoing treatment for the Veteran's right wrist problems.

The Board concludes the objective medical evidence and the Veteran's statements regarding her symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent disability rating.  See 38 C.F.R. § 4.7 (2016).  As noted above, a 10 percent rating is the highest rating available for DCs pertinent to arthritis (DC 5010) and limitation of motion (DC 5215) and that the Veteran does not have limitation of motion of the right wrist that meets the requirements for such a rating under DC 5215.  However, given the Veteran's reports of flare-ups with pain and stiffness occurring as often as twice per month and lasting up to 2 days in each instance, the Board finds that the criteria for a 10 percent rating based on additional functional limitation is warranted pursuant to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016). 

In reaching that determination, the Board finds no prejudice to the Veteran in proceeding with the adjudication even with consideration of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 creates range of motion and other testing requirements with which VA must comply.  As noted, the 10 percent rating awarded herein represents the maximum rating for such disability based on limitation of range of motion of the wrist.  The only way to attain a higher schedular rating is to demonstrate ankylosis of the wrist, which has not been shown or argued.  Therefore, the Board finds that the pertinent May 2015 examination report is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Board concludes that a rating greater than 10 percent for additional limitation of function is not warranted as the evidence does not show symptoms consistent with ankylosis of the right wrist.  In that regard, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  While the Veteran has some limitation of function of the right wrist during flare-ups, testing has shown normal range of motion and no objective evidence of tenderness, pain, or other evidence of dysfunction.  Of greater weight, the Veteran has normal muscle strength and no evidence of atrophy.  Thus, despite the Veteran's reported problems associated with the right wrist, she clearly is able to use the wrist in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's right wrist disability.  Therefore, the Board finds that the Veteran's service-connected right wrist disability is entitled to a 10 rating pursuant to DC 5215-5003 and the DeLuca criteria enumerated above, but no more. 

No higher rating under a different DC can be applied.  Analogous ratings for impairment of the wrist are either not applicable to the Veteran's case or do not offer a higher disability rating.  To that end, in the absence of impairment of the radius or ulna or impairment of supination and pronation, DCs 5212 and 5213 are not for application and, to the extent that any limitation exists it has not been attributed to the Veteran's right wrist disability. 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right wrist disability.  The symptoms throughout the appellate time period are substantially consistent.  For this reason, staged ratings are not applicable. 

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

The appeal regarding the claim of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for ovarian cysts is dismissed.

The appeal regarding the claim of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for breathing problems is dismissed.

The appeal regarding the claim of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for dry eye syndrome is dismissed.

The appeal regarding the claim of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for floaters of the eyes is dismissed.

The appeal regarding the claim of entitlement to a compensable rating for xerosis cutis is dismissed.

The appeal regarding the claim of entitlement to a compensable rating for residuals, surgical repair, left middle finger, is dismissed.

The appeal regarding the claim of entitlement to a compensable rating for surgical scar, left middle finger, is dismissed.

The application to reopen a claim for a bilateral hearing loss disability is granted.

The application to reopen a claim for IBS is granted.

The application to reopen a claim for left knee pain is granted.

The application to reopen a claim for right knee pain is granted.

The application to reopen a claim for back pain is granted.

The application to reopen a claim for left ankle pain is granted.

The application to reopen a claim for right ankle pain is granted.

Entitlement to service connection for a low back disability, to include lower extremity radiculopathy, is denied.

Entitlement to a 10 percent rating for right wrist arthritis is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

IBS

In May 2017 correspondence, the Veteran's representative argued for the first time that the Veteran's IBS was caused or aggravated by her service-connected anxiety disorder and/or chemicals from burn pits.  As these theories of entitlement had not been previously advanced, the May 2015 VA examination report discussed only whether the Veteran's IBS was directly related to service, without consideration of any relationship to her psychiatric disorder or chemicals from burn pits.  As such, the Board concludes that a remand is necessary for a VA examination to consider the foregoing.

Bilateral Hearing Loss

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2016), discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

In this case, the Veteran contends that she has a bilateral hearing loss disability that preexisted service and was aggravated therein.

The Veteran underwent an audiometric evaluation in February 2006, prior to entrance into service.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
45
LEFT
0
0
0
20
45

Thus, at the time of her enlistment, the Veteran had a hearing loss disability noted in both ears at 4000 Hertz.  

As a preexisting bilateral hearing loss disability was noted on examination for entrance into service, the presumption of soundness as to hearing ability at the noted frequencies do not apply.  38 U.S.C.A. § 1111 (West 2014).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

During service, the Veteran underwent an audiometric evaluation in March 2008.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
45
LEFT
5
0
5
25
45

In February and March 2009, the Veteran was seen for ongoing right ear pain.  There were no findings of external or internal otitis.  The ongoing diagnosis was earache and eventually the diagnoses were sensorineural hearing loss and tinnitus.  

The Veteran underwent an audiometric evaluation in July 2009.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
45
LEFT
10
10
10
25
45

The Veteran denied any subjective decrease in hearing acuity, but did have hearing loss in both ears and difficulty understanding speech.  

The Veteran underwent an audiometric evaluation in February 2010.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
15
45
LEFT
20
10
10
25
45

In a contemporaneous Report of Medical History, the Veteran denied a history of hearing loss or wearing a hearing aid.  She also denied a history of ear trouble.  

After service, the Veteran has not reported specific treatment for her hearing loss.

The Veteran underwent a VA examination in March 2015, including audiometric evaluation.  The Veteran reported difficulty hearing what other people said, sometimes missing words or parts of words.  She also experienced intermittent right ear pain and subjectively worse hearing acuity in the right ear.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
45
LEFT
15
10
20
30
45

The examiner diagnosed a bilateral sensorineural hearing loss disability, but concluded that it was not at least as likely as not that the right and left hearing loss disabilities were caused by or a result of an event in service.  The rationale noted that the hearing loss preexisted service and there was not a significant shift / aggravation during active service.  The hearing loss at 4000 Hertz measured in February 2006 was consistently measured at that level throughout service and at the time of the current examination.  The other thresholds remained in the normal sensitivity range and did not reflect significant threshold shifts.

The Board finds the March 2015 VA examination report has shortcomings because it indicated that the Veteran's hearing thresholds in all frequencies but 4000 Hertz remained in the normal sensitivity range.  As noted above, however, the Court in Hensley held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  In this case, the Veteran's hearing threshold in the left ear at 3000 Hertz went from 20 decibels to 25 decibels during service.  Although such a level does not meet the criteria for a hearing loss disability for VA purposes, according to the Court's holding in Hensley it was not within the "normal sensitivity range" as claimed in the report.  As such, the Board finds that a new VA examination is necessary.

Moreover, the examination report concluded that because there was no threshold shift in the hearing thresholds that there was no aggravation of the pre-existing hearing loss disability.  The Board finds the foregoing problematic because the examiner did not define the parameters for a threshold shift.  The Board notes that under 29 C.F.R. § 1904.10 the Occupational Safety and Health Administration (OSHA) defines a threshold shift as 10 decibels or greater.  In this case, the Veteran had a 20 decibel increase at 500 Hertz in both ears between entrance and separation, as well as 10 decibels in the left ear at 1000 and 2000 Hertz.  A new medical opinion is required to explain why the foregoing did not represent a standard threshold shift.  In addition, the Board notes that under 38 C.F.R. § 4.85 disability ratings are based on the average puretone thresholds as measured at 1000, 2000, 3000, and 4000 Hertz.  Prior to entrance into service, the threshold average was 13.75 decibels in the right ear and 16.25 decibels in the left ear.  At the time of separation, however, the threshold average in the right ear was 22.5 decibels and 26.25 decibels in the left ear.  The new examination report should discuss whether the foregoing actually represented an increase in disability of the Veteran's preexisting hearing loss disability and, if so, whether that worsening was a result of the natural progress of the disease.  For all opinions, the examiner must provide a rationale for any conclusion reached.

Bilateral Knees and Ankles

A February 2010 Report of Medical Examination included normal findings as to the lower extremities.  In a contemporaneous Report of Medical History, however, the Veteran reported a history of knee trouble and swollen or painful joints.  She specifically indicated that her knees would swell at times and sometimes would give out.  She had used knee braces.  The Veteran did not specifically discuss any problems with her ankles, but a February 2010 treatment record included compression arthralgia of the ankle / foot in the problem list.  That same record documented compression arthralgia of the knee / patella / tibia / fibula.  

The Veteran was afforded VA examinations for the bilateral knees and ankles in May 2015.  During the ankle examination, the Veteran reported problems with rolling her ankles and pain since basic training, which she attributed to her combat boots.  She stated that on several occasions she was placed on profile to allow her to wear soft shoes.  Currently, the Veteran had problems with rolling her ankles going up or down steps or inclines.  X-rays showed degenerative arthritis of the bilateral ankles.  As to both the bilateral ankles and bilateral knees, the examiner concluded that it was less likely than not that the disabilities were incurred in or caused by service.  The rationale noted the Veteran's reports of a history of knee and ankle problems in service and being placed on profile multiple times for those problems.  The examiner noted in-service diagnoses of compression arthralgia of the knees and ankles.  There was documented pain in the bilateral knees and ankles with no evidence of a chronic bilateral knee or ankle diagnosis in service.  Current x-rays showed mild bilateral degenerative joint disease that the examiner concluded was unrelated to the pain and other problems from service.  Instead, the degenerative joint disease was more likely due to the normal biologic aging process and normal wear and tear.

The Board finds the above opinions problematic in that they do not appear to contemplate or address the Veteran's reports of ongoing knee and ankle problems from service.  The Board finds inadequate the bare assertion that the current degenerative joint disease in each joint to be due to the aging process without some explanation as to why such arthritis developed entirely independent from the Veteran's in-service knee and ankle problems, where there are no x-rays of the joints in service, there are reports of a continuity of problems from service, and the Veteran specifically reported ongoing knee problems at the time of examination closest in time to her separation from service.  As such, a new examination is necessary.


TDIU

The Veteran contends that she is unable to obtain or maintain substantially gainful employment primarily due to her service-connected acquired psychiatric disorder, currently rated as 70 percent disabling.  In support of her claim, she submitted a May 2016 VA treatment record that noted the Veteran had not attended a recent job fair due to negative thoughts about her appearance and qualifications.  The clinical psychologist indicated that at present "the Veteran's symptoms of depression and anxiety appear to be interfering with her ability to obtain employment."

The most recent VA mental health examination was conducted in March 2016.  At that time, the examiner noted significant effects on occupational functioning due to the service-connected psychiatric disorder.  That said, the examiner discussed problems in regards to maintaining employment, rather than obtaining employment.  For example, the examiner discussed problems the Veteran had with regulating her emotions and managing stress, as well as problems with motivation and mood, that would "impact her ability to get work done in a timely manner."  The examiner did not outline any problems with obtaining employment and, indeed, discussed the Veteran's ongoing pursuit of an online master's degree in homeland security.  The Veteran noted concerns regarding performance in a job due to difficulties with stress and managing her emotions, but did not express any concerns about obtaining employment.  In light of the foregoing, the Board concludes that a new VA mental health examination is necessary to consider the effects of that disability on her ability to secure and follow a substantially gainful occupation.

In addition, the March 2016 VA mental health examination noted that the Veteran was enrolled in VA vocational rehabilitation.  These records have not been associated with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the electronic claims file all VA treatment records from May 2016 to the present.

2.  Associate with the electronic claims file a copy of the Veteran's VA vocational rehabilitation file.

3.  Obtain a medical opinion from a qualified medical professional regarding the Veteran's IBS claim.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner is asked to provide an opinion as to whether it is at least as likely as not that the diagnosed IBS was (a) caused OR (b) aggravated by her service-connected acquired psychiatric disability.  (For the purposes of this opinion, the term aggravation means a permanent worsening of the disability beyond its natural progress.)  If the examiner determines that IBS was aggravated by the psychiatric disorder, the examiner must determine, if possible, the baseline level of disability prior to aggravation by the psychiatric disorder.

In addition, the reviewer/examiner is requested to provide an opinion as to whether it is at least as likely as not that the diagnosed IBS and other gastrointestinal problems are due to exposure to chemicals from burn pits during her combat service in Southwest Asia.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The reviewer/examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the reviewer's/examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  Obtain a medical opinion from a qualified medical professional regarding the Veteran's bilateral hearing loss disability claim.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner is asked to provide an opinion as to whether it is at least as likely as not that the bilateral hearing loss disability that preexisted entrance into service underwent a permanent increase in disability during service and, if so, whether such worsening was a result of the natural progress of the disease.

In reaching that determination, the reviewer/examiner should note that the 25 decibels at 3000 Hertz in the left ear in February 2010 constituted some degree of hearing loss pursuant to the Court's holding in Hensley and is asked to discuss the significance of the worsening hearing acuity at each frequency in each ear other than at 4000 Hertz between entrance and separation, specifically to include the change from 0 to 20 decibels at 500 Hertz in both ears, as well as the change from 0 to 10 decibels at 1000 and 2000 Hertz in the left ear.  The examiner / reviewer is requested to discuss whether the foregoing constituted a standard threshold shift at any of those frequencies and the significance of the findings with respect to the question of whether there was a permanent increase in disability of the preexisting hearing loss disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The reviewer/examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the reviewer's/examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5.  Schedule the Veteran for an appropriate VA examination for her claimed bilateral knee and ankle disabilities.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  After reviewing the electronic claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any diagnosed right knee, left knee, right ankle, or left ankle disability was (a) incurred in service, (b) within one year of separation from service, or (c) is otherwise related to service.

In reaching that determination, the examiner is requested to consider, and discuss to the extent necessary, the documented in-service knee and ankle problems (including the reports of knee problems in February 2010), the absence of any x-rays of the knees or ankles in service, and the Veteran's reports of ongoing symptoms from service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

6.  Schedule the Veteran for a VA mental health examination is necessary to consider the effects of her service-connected acquired psychiatric disorder on her occupational functioning.  The examiner specifically is requested to consider, and discuss to the extent necessary, the May 2016 VA treatment record noting that at present "the Veteran's symptoms of depression and anxiety appear to be interfering with her ability to obtain employment."

7.  Thereafter, readjudicate the Veteran's claims, to include TDIU.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


